297 S.W.3d 661 (2009)
Dennis BAX and Rhonda Bax, Appellants,
v.
UNION ELECTRIC COMPANY d/b/a Ameren UE, Respondent.
No. ED 93082.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Fairfax Jones, Casserly Jones, P.C., St. Louis, Rudolph L. Veit, Carson & Coil, P.C., Jefferson City, for Appellants.
Thomas B. Weaver, James J. Virtel, Armstrong Teasdale LLP, St. Louis, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
In their lawsuit filed against Union Electric Company, d/b/a Ameren UE (Ameren), plaintiffs Dennis Bax and Rhonda Bax (Landowners) appeal from the trial court's grant of summary judgment in favor of Ameren and against Landowners. The trial court found that the transmission line easement agreement did not permit recovery of damages for the diminution in value of Landowners' farm and home caused by construction of a high voltage transmission line on their property. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).